Citation Nr: 1817008	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  


FINDING OF FACT

The Veteran's GERD is manifested by heartburn and sleep disturbance; it is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, or vomiting, material weight loss and hematemesis, melena, or anemia, or other symptom combination productive of considerable impairment of health or severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.  

The Veteran was also provided several VA examinations and neither he nor his representative has generally objected to the information provided in the examination reports.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  There was some suggestion that additional testing was needed, but it is unclear what testing would be needed to fairly rate the impairment from the Veteran's GERD, which is largely asymptomatic currently.  There is also no suggestion in the treatment records that additional testing is required. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's GERD is rated at 10 percent under Diagnostic Code 7399-7346, applicable to hiatal hernia.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113. Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined. Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Board finds that no diagnostic code other than 7346, better contemplates the symptomatology associated with the Veteran's GERD.  The following ratings apply under this Diagnostic Code, in pertinent part: a 10 percent rating is assigned with two or more of the symptoms associated with the 30 percent rating are present, but with less severity; a 30 percent rating is assigned when symptoms of GERD include persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Turning to the facts of the case, the Veteran filed his increase rating claim in September 2012, contending worsening symptoms.  Specifically he asserted that it had generally been under control, but that over the previous 7-8 months he felt that the condition was worsening, noting that he was constantly woken throughout the night with reflux.  He added in November 2012 that it occasionally hurt to swallow and that he had acid reflux out his mouth and nose in his sleep.

He received a VA examination in December 2012, at which time the examiner noted symptoms including persistent recurrent epigastric distress, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  The Veteran had no history of hospitalization or surgery, esophageal trauma, esophageal neoplasm, nausea, vomiting, hematemesis, or melena.  The Veteran also denied experiencing esophageal dilation.  His overall general health was good and he had no signs of anemia.  

According to his VA treatment records, the Veteran did not demonstrate considerable impairment of health attributable to his GERD.  In February 2013, a general review of health showed no outstanding illnesses, reporting no fever, dizziness, pain, or swelling.  There were also no reports of weight loss, chest pains, coughing, wheezing, or ulcers. 

In his own Notice of Disagreement, dated March 2013, he confirmed the findings outlined in the September 2012 VA examination report.  He stated that he continued to suffer from persistent recurrent epigastric distress with dysphagia, heart burn, regurgitation, and pain in his arm and fingers.  He visited emergency services in July 2013 for acid reflux, where he reported heartburn flare-ups and told the physician that the over the counter medications had lost their effectiveness.  Another general review of his health showed no signs of an overall poor health.  The Veteran did not have any weight loss or weight gain.  There were no coughing, abdominal pain, distension, hematemesis, melena, or appetite changes.  He also did not report any pain in his extremities.  

In his substantive appeal in April 2014, the Veteran wrote that he believed a 30 percent rating was warranted for his GERD.  He indicated that his epigastric symptomatology had been under control until approximately August 2012 when they began to worsen.  He indicated that he was up and down all week and was trying everything from over-the-counter medication to milk.  He indicated that this continued until July 2013 when he went to the ER.  He indicated that he was prescribed omeprazole which had largely taken care orthopedic his symptoms, although he continued to experience symptoms from time to time.  

In another emergency service visit in January 2014 for palpitations, the physician noted the Veteran's history of GERD.  A physical examination revealed no weight change, night sweats, general pain or swelling.  There was no abdominal pain, distension, hematemesis, heartburn, appetite changes, or melena.  Moreover, by October 2014, the Veteran reported that his GERD symptoms have resolved with weight loss.  He denied new concerns and reported to have lost some weight due to exercise.  There was no indication that the Veteran's symptoms were productive of considerable impairment of health.  

In a March 2015 statement, the Veteran challenged the assertion that his GERD symptomatology had resolved.  He explained that the GERD symptoms had never fully resolved and that he had stopped taking his prescription medication because it caused nausea.  The Veteran asserted that he has continued to take over the counter medications, but continues to experience heartburn, vomiting, stomach pains, and coughing.  Such discomfort has caused him to wake at night which occurs approximately 7 to 10 times per month.  At this point, he also asserts having pain when he swallows and experiences 'complications' after lunch, causing him to leave work several times.  

In a June 2015 VA treatment record, the Veteran reported some GERD symptoms such as soreness with swallowing but he denied difficulty swallowing.

In July 2016, the Board remanded the matter for updated treatment records and to provide the Veteran with a new VA examination.  During the September 2016 VA examination, the Veteran reported that his acid reflux symptoms are aggravated if he fails to take his medication.  He currently takes Omeprazole for the symptoms and told the examiner that it has been effective.  The examiner noted that the Veteran was recently diagnosed with diabetes mellitus in May 2016.  The Veteran reported occasional nausea associated with his reflux but denied vomiting.  He also denied coughing, diarrhea, chest pains, or shortness of breath.  

In reviewing his medical history, the examiner noted that in April 2014, progress notes indicated that the Veteran's GERD and hiatal hernia was controlled with PPI and that the symptoms have resolved with the slight weight loss.  Then in June 2015, the Veteran reported some soreness with swallowing but denied difficulty swallowing.  Upon examination, the examiner noted that symptoms included reflux, sleep disturbance, and nausea, with frequency of reoccurrence once per year, lasting less than a day each time.  The examiner indicated that the Veteran's current symptoms are consistent with stage 2- moderate GERD, since his symptoms can be satisfactorily managed long-term with acid suppressive medication such as Omeprazole.  In conclusion, the examiner found that based on the majority of evidence review, lay statements, and VA treatment progress notes, the Veteran's symptoms is not consistent with progression of his service connected GERD.  The symptoms are more consistent with moderate GERD that is well controlled on proton pump inhibitors.  Thus, his condition is stable at this time.  

The Veteran wrote in November 2016 that he continued to disagree with the 10 percent rating for his GERD.  He acknowledged that his symptoms at the onset of his claim were likely commensurate with a 10 percent rating, but he believed that his symptomatology had worsened.  He argued that his condition was controlled by medication, but that if he missed a does all of the traits of the disease would manifest.  He correctly argued that the ameliorative effects of the medications could not be taken into account.

Upon review of these facts, the Board finds that no more than 10 percent evaluation of the Veteran's GERD is warranted.  The record does not clearly show that the Veteran has persistent symptoms such as epigastric distress that is associated with a 30 percent rating.  Instead, the Veteran's complaints of GERD symptoms have been inconsistent with his own treatment records.  For example, in his March 2015 statement, he complains of symptoms such as vomiting, stomach pains, and coughing, so severe, causing him to wake at night, approximately 7 to 10 times per month.  This is not reflected in his treatment records or his VA examinations.  VA treatment progress notes have documented symptoms such as heartburn, and soreness when swallowing.  Medical records have consistently reported lack of symptoms such as regurgitation, dysphagia, accompanied chest pains, arm pains, to a degree indicative of considerable impairment of health.  The Board acknowledges that while his December 2012 VA examination report noted symptoms of persistently recurrent epigastric distress, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance, there is no indication that listed symptoms is productive of considerable impairment of his health.  Physicians on record have generally found the Veteran to be in overall decent health, with no significant weight loss or malnutrition.  

The Board does not dispute that the Veteran's GERD is symptomatic from time to time, and may produce many of the symptoms that are consistent with a 30 percent rating.  However, the 10 percent rating is assigned when the symptoms are similar to those meriting a 30 percent rating, but just causing a lesser impairment.  Essentially, the 10 percent rating is assigned when the symptoms of GERD do not result in considerable impairment of health. 

For similar reasons, the Board finds that the Veteran has not demonstrated symptoms associated with a 60 percent rating.  The probative medical evidence does not show the presence of vomiting, material weight loss, hematemesis, melena, any form of anemia, or other symptoms productive of a "severe impairment of health."  Thus, the Board finds that the Veteran's GERD symptoms do not best approximate the symptoms associated with a 60 percent rating.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's GERD are of no more severity than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C. § 5107 (b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  

In reaching the above conclusion, the Board recognizes that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  For example, in Jones, the Board found that a higher rating was not warranted for IBS, which was rated by analogy under DC 7319 (irritable colon syndrome), because, in pertinent part, "anti-acid medication provided some relief of symptoms."  Id. at 59. The Court of Appeals for Veterans Claims (Court) explained that relief from medication in this situation, 'though relevant to the appellant's overall disability picture," is not explicitly contemplated in DC 7319 or in the general regulations concerning compensation.  Id. at 63.  Likewise, in the case at bar, medication is not specifically discussed in conjunction with Diagnostic Code 7346.  While the Veteran is prescribed medication for his GERD and has reported that symptoms that are well-controlled with medication will flare-up if he misses a dose, the fact remains that it has not been shown that even these flare-ups would result in considerable impairment of health.  

Here, the evidence of record does not show that the Veteran's GERD has been productive of considerable impairment of health.  This is not to say that he has experienced no symptomatology, but the fact remains that a 10 percent rating is assigned in acknowledgement of symptoms such as intermittent acid reflux and sleep disturbance.  As such, a schedular rating in excess of 10 percent is denied.


ORDER

A disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


